I dissent. The reasoning of the majority opinion that this constitutional provision should be strictly interpreted against the tax in question because all intendments of the law are against the taxation of public property cannot apply in this instance, because here the provision involved is avowedly dealing with the taxation of public property.
Section 1 of article XIII expressly defines what classes of public property shall be exempt from taxation. It discloses, first, "that all property in the state except as otherwise in this constitution provided, not exempt under the laws of the United States, shall be taxed." Standing alone, under the rule cited, this might not include public property, exempt under the general rule of public policy, but the section proceeds with a proviso which shows *Page 191 
that it is dealing with the subject of taxation as applied to both public and private property.
The proviso is, that various enumerated classes of property, including "such as may belong to the United States, this state, or any county, city and county, or municipal corporation within this state, shall be exempt from taxation."
It is entirely clear that unless the property of an irrigation district is either the property of the state or of a municipal corporation, it is not exempt from taxation at all. When the legislature or constitution has made express provision for the exemption of certain classes of public property, the inference is clear that it did not intend that other classes should be exempt. (26 R. C. L., p. 291; Chicago Sanitary Dist.
v. Martin, 173 Ill. 243, [64 Am. St. Rep. 110, 50 N.E. 201];Board of Trustees v. Atlanta, 113 Ga. 883, [54 L. R. A. 806, 39 S.E. 394].) But under our constitution the matter is made conclusive by the direction that all property not so enumerated shall be taxed.
This court was confronted with such an alternative in the case of Reclamation Dist. v. Sacramento, 134 Cal. 477, [66 P. 668]. As stated in the opinion in that case: "The sole question presented is, whether property acquired by a reclamation district as necessary and indispensable to the execution of its objects is subject to taxation for state and county purposes." Exemption was claimed for this property by the district under section 1 of article XIII of the constitution as it read prior to the amendment of 1914 exempting all property which belongs to "this state, or to any county or municipal corporation within this state." Reviewing the authorities on the question as to whether or not a reclamation district was a municipal corporation, without directly passing upon this point, the court disposes of the case upon another theory. It says: "It is not necessary to hold this property, thus acquired, to be the property of a municipal corporation, in order to make it exempt from taxation. It would be sufficient to hold that it is public property of the state, within the meaning of the constitution."
It requires great latitude of construction to hold the property of a reclamation district as property "belonging *Page 192 
to the state," but, considering the nature of such district organization with its limited corporate powers under the law as it existed at the time covered by this decision, it was perhaps a more logical conclusion than to class it as a municipal corporation.
The supreme court of Illinois in determining the liability of a drainage district of the city of Chicago to taxation upon property it owned outside the corporate limits of the city under analogous constitutional provisions (Chicago SanitaryDist. v. Martin, 173 Ill. 243, [64 Am. St. Rep. 110, 50 N.E. 201]), held that as the legal title to the property was vested in the district, it could not be held to be property to the state."
People v. Morrill, 26 Cal. 336, defines "lands belonging to the state" as those "(1), which it holds by virtue of grants from the United States; (2), those which it owns by reason of its sovereignty." In either event, the term implies ownership and not mere authority and control over. In view of the fact that the law of California governing irrigation districts expressly provides that "the legal title to all property acquired under the provisions of this act shall immediately and by operation of law vest in such irrigation district," it would be an elastic use of terms to hold that the interests of the state, in such lands amounts to such ownership as to justify holding such property to belong to the state.
As previously pointed out, the only remaining alternative which will permit of any exemption of irrigation district property at all is to include such district for the purposes of this section as a "municipal corporation."
It, of course, follows that if the general exemption clause of section 1, article XIII, of the constitution, includes irrigation districts under the classification of "municipal corporations," the exception from such exemption of "lands and the improvements thereon located outside the county, city and county or municipal corporation owning, the same," must also apply to such irrigation districts, for the term "municipal corporations" is obviously used in the same sense in both connections.
But the most persuasive reason for classifying an irrigation districe as a municipal corporation under this constitutional provision is that any other construction, in my *Page 193 
opinion, defeats the very apparent purpose of the amendment.
It is doubtless true, as set forth in the argument presented to the voters on the submission of this amendment, that the inducing cause of the amendment was the acquisition of large real estate interests in the counties of Tuolumne, Mono, and Inyo for reservoir purposes by the distant cities of Los Angeles and San Francisco. These corporations happen to be governmental municipalities, but that was not the circumstance which appealed to the voters of these counties and others likely to be invaded by public power and water purveyors.
The real purpose was to prevent abuses threatened and likely to recur from permitting private lands subject to taxation in one jurisdiction to be taken over for public uses by other communities and by depriving the territory in which the lands are situated of the revenue from this taxation thus throw part of the burden of such public use upon territory not benefited by it. What possible reason or justification could there be for protecting these outside jurisdictions from the incursions of towns and cities in search of water storage and distribution and leaving them exposed to precisely the same invasion by extensive irrigation districts outside their territory. The gist of the matter clearly appears in the part of the argument for this constitutional amendment which says: "Uncertainty on this matter should be removed by a legal assurance that while natural resources within one county may be directly used for the upbuilding of another, lands or other property already upon the invaded county's tax-roll shall continue to bear its share of maintaining the county government."
The direct object of the amendment was to protect and conserve the revenues of the invaded territory, and with that object in view it can make no difference whether the public use acquired is by a city or county, or some other public corporation exercising municipal functions.
No violence is done to the rules of construction under the interpretation of the term "municipal corporations" here contended for. It is common knowledge that in popular usage the term "municipal corporation" is understood as applying to all departments of state organization *Page 194 
exercising public functions, and the same general use of the term is common in judicial decisions and with law text-writers.
In 19 Ruling Case Law, page 694, it is said that "municipal" in its primary sense means "pertaining to a town or city or to its local government," but it also declares that the word "municipal" "has two meanings, one of which is pertaining to the internal government of a state or nation, and in that sense every corporation formed for governmental purposes is a municipal corporation"; and, further, at page 696, it is said: "The legislature frequently organizes the people of a certain territory into a district having certain limited powers for the carrying out of some particular public purpose. Familiar examples are school districts. . . . irrigation districts, levee districts. . . . but it has been held that such a district is a 'corporation for municipal purposes.' " Such district organizations are very commonly referred to in the California decisions as public corporations for municipal purposes, or quasi-municipal corporations. (Merchants' Bank v.Escondido Irr. Dist., 144 Cal. 329, [77 P. 937]; People v.Reclamation Dist., 117 Cal. 120, [48 P. 1016]; Central Irr.Dist. v. De Lappe, 79 Cal. 351, [21. Pac. 825] Turlock Irr.Dist. v. William, 76 Cal. 366, [18 P. 379]; Hughes v. Ewing,93 Cal. 414, [28 P. 1067]; Perry v. Otay Irr. Dist.,127 Cal. 565, [60 P. 40]; Jenison v. Redfield, 149, Cal. 500, [87 P. 62]; Fogg v. Perris Irr. Dist., 154 Cal. 209, [97 P. 316]; Healey v. Anglo-Californian Bank, 5 Cal.App. 278, [90 P. 54] Dean v. Davis, 51 Cal. 409.)
The same classification is maintained in the federal courts in the consideration of such districts under the laws of California. (Fallbrook Irr. Dist. v. Bradley, 164 U.S. 174, [41 L.Ed. 369, 17 Sup. Ct. Rep. 56]; Tulare Irr. Dist. v. Shepherd,185 U.S. 1, [46 L.Ed. 773, 22 Sup. Ct. Rep. 531, see, also, Rose's U.S. Notes]; Herring v. Modesto Irr. Dist., 95 Fed. 705.)
In the construction of words used in a constitution a more general and inclusive definition is often recognized than in the more technical provisions of a statute or a contract. A constitution is the formulation of broad general *Page 195 
rules of governmental policy submitted to the popular will and understanding for their adoption.
"Where a word, having a technical as well as a popular meaning, is used in a constitution, the courts will accord to it its popular signification." (Weill v. Kenfield, 54 Cal. 111;Miller v. Dunn, 72 Cal. 462, 465, [1 Am. St. Rep. 67, 14 P. 27]; Towle v. Matheus, 130 Cal. 574, 577, [62 P. 1064]; SanPedro etc. R. Co. v. Hamilton, 161 Cal. 610, 617, [37 L. R. A. (N. S.) 686, 119 P. 1077]; Perrin v. Miller, 35 Cal.App. 129, 132, [169, Pac. 426].)
This rule of liberal construction appears to have been applied by this court in Southern Pac. Co. v. Levee Dist. No.1, 172 Cal. 345, [156 P. 502], construing the use of the word. "municipal" in an amendment to the state constitution in a way which we think has a marked bearing on this case. In the amendment of the constitution by adoption of the new section 14, article XIII, for the purpose of changing the system of taxation of corporations, it was declared that the system of taxation provided should "be in lieu of" all other taxes and licenses, state, county and municipal." Levee District No. 1 of Sutter County, being a levee district organized under the act of the legislature for the creation of such districts, undertook to levy a tax upon property of the Southern Pacific Company within such district, and attempted to sustain the validity of such tax against the plea of this constitutional amendment of the ground that it is a district and not a municipality, and that the amendment does not exempt from district taxation. This court in the case cited, while holding directly that such levy district was not a municipal corporation, decided upon an exhaustive consideration of the purposes of the section, and the obvious intent of the constitutional amendment, that district taxes of this nature were included under the term "municipal," and says: "It would appear to be beyond peradventure, therefore, that when the constitution declared that the state taxes 'shall be in lieu of all other taxes, state, county, and municipal' it used the words 'state, county and municipal' as inclusive and descriptive, and not as designed to exempt districts from its operation . . ."
An irrigation district probably comes nearer than any other of the subordinate public corporations of the state *Page 196 
to meeting the technical requirements defining a municipal corporation. It has its own directors and officers, conducts its own elections, can sue and, be sued in its corporate name, issues bonds, levies, collects, and disburses its own revenues, acquires and holds property, both real and personal, in its own name, and in the management of its internal affairs is entirely independent of the county and state, aside from the control of general laws.
While the courts have frequently drawn the line between public corporations of a quasi-municipal character and those performing strictly municipal functions, it has usually been for the purpose of defining limitations upon the political powers of these lesser state agencies, but no reason seems to exist why the distinction should be pushed so far in this case as to exclude irrigation districts from the operation of the constitutional amendment under discussion.
Rehearing denied.